Citation Nr: 0942419	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  08-00 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen a claim of entitlement to service 
connection for headaches.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
laceration of the lip.  

3.  Entitlement to service connection for post concussion 
syndrome, to include headaches.  

4.  Entitlement to service connection for a scar on the upper 
lip.  

5.  Entitlement to service connection for cervical spine 
degenerative disc disease.  

6.  Entitlement to service connection for a skin disorder.  

7.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PSD).  


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran, P.S and C H.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 
1970, from November 1987 to April 1988 and from June 1988 to 
September 1988.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2006 rating decision of the 
Huntington, West Virginia, VA Regional Office (RO).  

The Veteran was afforded a personal hearing before a Decision 
Review Officer at the RO in December 2008.  He testified 
before the undersigned Veterans Law Judge at a travel Board 
hearing in August 2009.  A transcript of each of the hearings 
has been associated with the claims file.  

At the hearing, the Veteran raised the issue of entitlement 
to service connection for VA outpatient dental treatment.  
Transcript at 7 (2009).  This issue is referred to the agency 
of original jurisdiction (AOJ).  

The Board notes that additional evidence was received at the 
Board in October 2007.  The Veteran waived initial AOJ 
consideration of the evidence.  

The issues of entitlement to service connection for a scar on 
the upper lip, a skin disorder, and an initial evaluation in 
excess of 30 percent for PSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Service connection for headaches was denied in a March 
1995 rating decision.  The Veteran did not appeal and that 
decision is final.

2.  The evidence added to the record since the March 1995 
rating decision pertaining to headaches relates to an 
unestablished fact necessary to substantiate the claim and is 
relevant and probative.

3.  Service connection for residuals of a laceration of the 
lip was denied in a March 1995 rating decision.  The Veteran 
did not appeal and that decision is final.

4.  The evidence added to the record since the March 1995 
rating decision pertaining to the lip relates to an 
unestablished fact necessary to substantiate the claim and is 
relevant and probative.

5.  Post-concussion syndrome, to include headaches, is 
related to active service.


CONCLUSIONS OF LAW

1.  The March 1995 rating decision, which denied entitlement 
to service connection for headaches is final.  Evidence 
submitted since that decision is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 
Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2009).

2.  The March 1995 rating decision, which denied entitlement 
to service connection for a laceration of the lip is final.  
Evidence submitted since that decision is new and material 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 
(West Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2009).

3.  Post-concussion syndrome, to include headaches, was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1154 (West 
20020; 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  In this case, the Board is reopening and/or granting 
the claims.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.

I.  New & Material Evidence

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted. 38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Headaches

The issue of entitlement to service connection for headaches 
was previously addressed and denied by the AOJ in March 1995.  
At the time of the prior decision, the record included the 
service medical records, statements from the Veteran, and 
post service medical records.  The evidence was reviewed and 
service connection for headaches was denied.  38 U.S.C.A. § 
7105.  That decision is final.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, however, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.

At the time of the prior decision in March 1995, the AOJ 
determined that there was no evidence of a wound of the head 
in service and no objective evidence of a chronic disability 
manifested by headaches.  The Board notes that the August 
1994 on VA examination in April 1994, the impression was 
post-traumatic headache syndrome.  

Since that determination, the Veteran has applied to reopen 
his claim of entitlement to service connection for headaches.  
The evidence submitted since the prior final denial in March 
1995 is new and material.  The Board notes that the Veteran's 
DD Form 214 shows that his awards and decorations include a 
Purple Heart Medal.  In addition, and associated with an 
onset of post concussive migraines/syndrome during service in 
the June 2006 VA examination report, the Veteran testified 
that he was thrown 30-feet into the air as a result of an 
explosion during service in Vietnam and has had headaches 
ever since.  Transcript at 5 (2009).  In addition, a December 
2008 private report notes that headaches are related to 
service and associated with post concussion syndrome.  This 
evidence, if accepted as true, appears to raise a possibility 
of substantiating the claim and is relevant and probative.  
Therefore, the claim for service connection for headaches is 
reopened.

Lip

The issue of entitlement to service connection for residuals 
of a cut lip was previously addressed and denied by the AOJ 
in March 1995.  At the time of the prior decision, the record 
included the service medical records, statements from the 
Veteran, and post service medical records.  The evidence was 
reviewed and service connection for residuals of a cut lip 
was denied.  38 U.S.C.A. § 7105.  That decision is final.  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, however, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in March 1995, the AOJ 
determined that there was no evidence of an in-service injury 
to the lip and no nexus between a lip scar and service.  The 
Board notes that the August 1994 VA examination report noted 
status post shell fragment wounds and blunt trauma to the 
face as a result of a land mine accident in 1969 during 
service in Vietnam and 1.5 cm well-healed midline scar on the 
upper lip was noted.  

Since that determination, the Veteran has applied to reopen 
his claim of entitlement to service connection for a 
laceration of the lip.  The evidence submitted since the 
prior final denial in March 1995 is new and material. The 
Board notes that the Veteran's DD Form 214 shows that his 
awards and decorations include a Purple Heart Medal.  In 
addition, the Veteran testified that he was thrown 30-feet 
into the air as a result of an explosion during service in 
Vietnam and has a scar on the upper lip from a shrapnel 
wound.  Transcript at 5 (2009).  In addition, a December 2008 
private report notes that a lip shrapnel wound is related to 
service.  This evidence, if accepted as true, appears to 
raise a possibility of substantiating the claim and is 
relevant and probative.  Therefore, the claim for service 
connection for residuals of a laceration of the lip is 
reopened.

II.  Service Connection

The Veteran asserts that he has post concussive syndrome, to 
include headaches, as a result of having been thrown about 30 
feet in to the air in association with an explosion during 
service in Vietnam.  Having reviewed the record, the Board 
finds that service connection for post concussive syndrome, 
to include headaches, is warranted.  

The Board notes that the Veteran's DD Form 214 shows that his 
decorations and awards include a Purple Heart Medal.  Thus, 
the Board finds that the Veteran is a combat veteran.  
38 U.S.C.A. § 1154(b).  In addition, the Veteran is competent 
to report his in-service experiences and symptoms and having 
driven over a landmine is consistent with the circumstances, 
conditions and hardships of this Veteran's service.  

In addition, the August 1994 VA examination report, which 
reflects the Veteran's history of having been riding in a 
motor vehicle when it drove over a land mine during service, 
reflects an impression of post-traumatic headache syndrome.  
Further, the June 2006 VA examination report notes that the 
Veteran had had headaches ever since having been thrown into 
the air in association with the in-service landmine 
explosion, and the diagnoses were post-concussive migraines 
and post-concussive syndrome, and a December 2008 private 
report relates post-concussive disorder to service. 

In this case, the Board finds that the evidence, to include 
the Veteran's credible testimony, coupled with the opinions, 
tends to establish that post-concussion syndrome, to include 
headaches, was incurred in service.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  


ORDER

The application to reopen the claim of entitlement to service 
connection for headaches is granted.

The application to reopen the claim of entitlement to service 
connection for residuals of a laceration of the lip is 
granted.  

Service connection for post-concussion syndrome, to include 
headaches, is granted.  


REMAND

In an August 2006 rating decision, the AOJ established 
service connection for PSD and a 30 percent evaluation was 
assigned.  The Veteran asserts that his symptoms are worse 
than reflected by the 30 percent rating.  In that regard the 
Board notes that a June 2006 VA examination report shows a 
global assessment of functioning (GAF) rating of 55, noted to 
reflect moderate impairment in occupational and social 
functioning.  A December 2008 private psychological report 
reflects a GAF rating of 37.  The Board notes that a GAF of 
31 to 40 is indicative of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  The Board finds that further development is 
necessary in order to determine the degree of impairment due 
to PSD.  

In addition, the Veteran sustained injuries as a result of 
landmine explosion in Vietnam in which he was thrown 
approximately 30 feet in the air, and service connection for 
post-concussion syndrome, to include headaches, in 
association with that incident has herein been established.  
The Veteran asserts that he sustained additional injuries in 
that incident which resulted in cervical spine degenerative 
disc disease and a scar on the upper lip from shrapnel that 
penetrated his lip.  Transcript at 6-16 (2009).  

In regard to the lip scar, the Board notes that the August 
1994 VA examination report notes a 1.5 cm well-healed midline 
upper lip scar.  On VA examination in June 2006 no lip scar 
was noted and the Veteran stated that he wore a mustache to 
conceal the scar.  In a December 2008 private report, a 
shrapnel lip wound was associated with post-concussion 
disorder as a result of service.  The Board finds that 
further development is warranted in regard to residuals of a 
lip injury.  The Board notes that in order to establish 
service connection for a scar on the upper lip the scar must 
be made visible to the examiner.

In regard to the cervical spine, the Veteran testified that 
he had had neck pain since the landmine explosion during 
service.  Transcript at 15-16 (2009).  The impression in a 
January 2002 VA x-ray examination report is very mild 
degenerative disc disease in the cervical spine.  In 
addition, the Veteran asserts that he had on onset of skin 
rashes on his hands during service in Vietnam and that he has 
had the same skin rashes since service.  Transcript at 17 
(2008).  The Board finds that further development is 
necessary in order to make a determination as to whether any 
upper lip scar, cervical spine disorder, to include 
degenerative disc disease or skin disorder is related to 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for a VA psychiatric examination to 
determine the degree of impairment due to 
the Veteran's service-connected PSD.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner provide 
an opinion as to the degree of impairment 
due to the Veteran's PSD.  The opinion 
should address the GAF scores of 55 in 
June 2006 and of 37 in December 2008, and 
if any increase in the degree of 
impairment is identified during the appeal 
period, the date of any increase should be 
reported, to the extent possible.  A 
complete rationale should accompany all 
opinions provided.

2.  The AOJ should afford the Veteran a VA 
examination to determine the nature and 
etiology of a cervical spine disorder, to 
include degenerative disc disease and to 
determine the existence and etiology of 
any upper lip scar or skin disorder.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The 
examiner should report whether an upper 
lip scar is identifiable, and if so, 
whether the upper lip scar is consistent 
with residuals of a shrapnel wound, and 
whether a cervical spine disorder or a 
skin disorder is related to service.  The 
AOJ should request that the VA examiner 
express the opinion in terms of whether it 
is "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50% likelihood) that any identified 
cervical spine disorder, to include 
degenerative disc disease, any upper lip 
scar or skin disorder is attributable 
service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.  A complete rationale should 
accompany all opinions provided.  

3.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable period of time in which to 
respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


